Citation Nr: 1814773	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to exposure to herbicide agents.

2. Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents.

3. Entitlement to service connection for a lung disorder, to include as secondary to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to November 1971, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The matter was remanded by the Board in a December 2014 opinion, and has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. In a January 2018 written statement, the Veteran requested that his appeal of entitlement to service connection for sleep apnea be withdrawn.

2. The preponderance of the evidence shows that the Veteran's hypertension is not etiologically related to any aspect of his active service, including exposure to herbicide agents.

3. The preponderance of the evidence shows that the Veteran's pulmonary disorders are not etiologically related to any aspect of his active service, including exposure to herbicide agents.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5; 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for hypertension have not been met.  U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for a pulmonary disorder have not been met.  U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examination in connection with his service connection claims.  Further, the Veteran has sought expert medical opinions through the Veterans Health Administration.  The Board finds the examinations and medical opinions adequate in the aggregate, because taken on the whole, they have included thorough reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for sleep apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

In a January 2018 written statement, the Veteran wrote, "I withdraw my sleep apnea claim."  Accordingly, the Board finds that the criteria for withdrawal of the above-enumerated claim have been satisfied, and the claim is dismissed.

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Where hypertension manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of hypertension during service.  38 C.F.R. § 3.307(a) (2017).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).

The Veteran's service treatment records are silent for high blood pressure.  Further, there is no indication the Veteran was diagnosed with hypertension, or recorded a high blood pressure reading, in the year following separation, or for over twenty years following separation.  

At a May 2015 VA examination, the Veteran's current diagnosis of hypertension was confirmed, and noted to be well-managed with medication.  Because of the lack of documented diagnosis of hypertension during or immediately following separation from service, the more than twenty year gulf between separation and apparent onset, and the lack of evidence of any causative factors for hypertension in the Veteran's service records, the VA examiner opined that the Veteran's hypertension was "not etiologically related to any incident of the Veteran's military [service]." 

Because the Veteran has argued that his hypertension may have been caused by in-service Agent Orange exposure, and because that theory was addressed only cursorily by the May 2015 VA examiner, the Board has not given the overall opinion great probative weight.  Accordingly, the Board sought the opinion of a medical expert through the Veterans Health Administration (VHA), which opinion was received in July 2017, with an addendum opinion which was received in December 2017.  

That opinion, taken to include its addendum, explained that the veteran's blood pressure readings in and after service were all normal, as was an April 2005 blood pressure reading of 110mmHg/80mmHg.  The medical expert noted the lack of any hypertension diagnosis during or immediately following service.  With respect to the Veteran's argument that hypertension may be etiologically related to Agent Orange exposure, the medical expert explained that the theory is supported neither by medical evidence or convincing rationale in the veteran's case, and that the medical consensus is that Agent Orange exposure is not understood to be a causative factor for hypertension.  

The Board notes that the Veteran has active service in the Republic of Vietnam.  A Veteran who, during service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to Agent Orange certain enumerated diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C. § 1116(b)(1).

In the Veteran's case, Agent Orange exposure has been conceded based on his presence in the Republic of Vietnam; his service-connected diabetes mellitus is presumed to be related to this exposure.  However, hypertension is not considered to be presumptively related to Agent Orange exposure.  In 2006, the National Academy of Science released its biannual report removing hypertension from the category of inadequate or insufficient evidence of an association to Agent Orange exposure to limited or sufficient evidence of a suggestive association to Agent Orange exposure.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); See also 77 Fed. Reg. 47924, 47926, Notice (Aug. 10, 2012) (discussing Update 2010). 

At the Federal Government's direction, the Institute of Medicine of the Academy issues a report every two years on the effects of Agent Orange and similar herbicides to various diagnoses.  The Board notes that the Secretary has reviewed each report by the Institute since 2006, which spends time and manpower resources going over the data on any link between Agent Orange exposure and hypertension.  The current data on hypertension and Agent Orange is that there may be a limited suggestion for an association between the two.  The Secretary, however, has concluded that the current sound medical and scientific evidence viewed by the Institute does not establish a positive association between the exposure of humans to an herbicide agent, and the occurrence of hypertension.

Further, the record does not show that any treating or examining provider has ever suggested a link between exposure to Agent Orange and the Veteran's hypertension, and the Veteran has not advanced any expert evidence suggesting such a link in his case.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, the Board must deny service connection for hypertension on the basis of herbicide exposure.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his hypertension in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of hypertension is limited to the purview of someone with medical knowledge and training, such as the VHA expert in this case.  

In sum, the evidence does not show that it is at least as likely as not that hypertension is related to active service, or that it is related in any way to Agent Orange exposure.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the medical expert who furnished the VHA opinion discussed above.  

As the preponderance of the evidence is against the claim, service connection for hypertension must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a lung disorder, to include as secondary to exposure to herbicide agents

The Veteran carries a current diagnosis of chronic obstructive pulmonary disease (COPD), furnished by VA treating providers.  The Veteran's pulmonary disorder has alternately been characterized as pneumonitis.  He has theorized that his pulmonary problems owe to exposure to Agent Orange in Vietnam, which exposure has been conceded by VA, as discussed above.

The Veteran was afforded a VA examination in May 2015 to explore the etiology of his pulmonary disorder.  The examiner explained that although a pneumonitis diagnosis was present in the record, that condition was understood by the medical community to be acute, and had "likely resolved" by the time of examination.  The examiner confirmed the COPD diagnosis, but opined that it was less likely than not etiologically related to any aspect of active service, and most likely related to chronic smoking.  Because the opinion did not address the Veteran's lay statement indicating he had not smoked cigarettes for decades, partaking only of the occasional cigar, the Board sought the opinion of a medical expert through the VHA.  

That opinion was received in July 2017, with an addendum furnished in January 2018.  The medical expert suggested the Veteran's COPD diagnosis was unwarranted based on the lack of necessary corroboration of the diagnosis through pulmonary function testing, but that even if the diagnosis was conceded, the initial diagnosis was not furnished until three decades following separation, and that because no pulmonary symptoms were noted in service or immediately following separation, it was unlikely that any pulmonary dysfunction bore any etiological relationship to service.  

As regards the Veteran's argument that COPD and/or pneumonitis are related to Agent Orange exposure, the expert explained that the record contained no clinical reasoning or rationale to support that argument, and that the medical literature did not support the theory.  The Board notes that neither COPD nor pneumonitis are presumptive conditions of Agent Orange exposure.  Further, as explained by the VHA medical expert, the record is bare of evidence of actual causation in the Veteran's case.  

The record does contain an April 2011 private opinion in which a treating provider characterizes the Veteran's pneumonitis as secondary to Agent Orange exposure.  However, no rationale or explanation is provided for this assessment; specifically, there is no indication of how pneumonitis, which, as noted above is understood to be an acute condition, could be related to Agent Orange exposure decades in the past.  Absent any cogent explanation in support of the opinion, the Board cannot but afford greater probative weight to the VHA expert opinion discussed above.

Again, the Board has considered with sympathy the Veteran's lay statements with respect to his history of pulmonary symptoms.  However, it cannot afford probative weight to his assertions with respect to the etiology of any pulmonary disorder.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology any pulmonary disorder.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of a pulmonary disorder is limited to the purview of someone with medical knowledge and training, such as the VHA expert in this case.  

In sum, the evidence does not show that it is at least as likely as not that a pulmonary disorder is related to active service, or that it is related in any way to Agent Orange exposure.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the medical expert who furnished the VHA opinion discussed above.


ORDER

The claim for entitlement to service connection for sleep apnea is dismissed.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a pulmonary disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


